Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ankur Garg on 02/18/2021.
In the claims, amend the claims as indicated below:
1.	(Currently Amended) A method for bulk load for a B-tree, comprising:
	receiving a stream of sorted tuples;
	generating a first leaf node of the B-tree by allocating a first page for the first leaf node from a leaf page queue comprising a first plurality of sequential pages;
writing one or more tuples of the stream of sorted tuples sequentially to the first page allocated for the first leaf node;
determining that the first leaf node is full;
generating a second leaf node of the B-tree by allocating a second page for the second leaf node from the leaf page queue, wherein the second page is sequential with the first page;

generating a parent node for the first leaf node and the second leaf node of the B-tree by allocating a third page for the parent node from a[[n]] parent page queue comprising a second plurality of sequential pages, the parent node comprising a first indication of the first leaf node and a second indication of the second leaf node, the first indication and the second indication stored sequentially in the third page allocated for the parent node;
generating a third leaf node by allocating a fourth page for the third leaf node from the leaf page queue, wherein the fourth page is sequential to the second page; 
writing one or more further additional tuples of the stream of sorted tuples sequentially to the fourth page allocated for the third leaf node;
storing sequentially a third indication in the third page for the parent node;
obtaining the first indication from the parent node; and 
reading the one or more tuples and the one or more additional tuples from the first leaf node and the second leaf node by sequentially accessing, in a single read operation based on the first indication, the first page and the second page.

2.	(Canceled)

3.	(Canceled)

4.	(Currently Amended) The method of claim 1, further comprising: 

generating a second parent node by allocating a fifth page for the second parent node from the parent page queue sequential to the third page, the second parent node comprising a new indication of a newly generated leaf node. 

5.	(Currently Amended) The method of claim 4, further comprising: 
generating a third parent node by allocating a sixth page for the third parent node from a second parent page queue comprising a third plurality of sequential pages, the third parent node comprising a fourth indication of the parent node and a fifth indication of the second parent node, the fourth indication and the fifth indication stored sequentially in the sixth page allocated for the third parent node.

6.	(Original) The method of claim 1, further comprising: 
balancing the B-tree to meet a minimum fullness when a right-most leaf node does not have a sufficient number of tuples; and 
balancing the B-tree comprises redistributing one or more tuples among leaves of the B-tree so that the leaves of the B-tree meet the minimum fullness.

7.	(Currently Amended) The method of claim 1, further comprising: 
obtaining a plurality of indications from a plurality of parent nodes; and 
reading a plurality of tuples from each leaf node of a plurality of leaf nodes corresponding to the plurality of indications by sequentially accessing, in a single read a plurality of pages corresponding to the plurality of leaf nodes.

8.	(Currently Amended) A system for bulk load for a B-tree, comprising:
	a processor; and
	non-transitory computer-readable storage medium embodying computer program instructions for bulk loading for a B-tree, the computer program instructions implementing a method, the method comprising:
receiving a stream of sorted tuples;
	generating a first leaf node of the B-tree by allocating a first page for the first leaf node from a leaf page queue comprising a first plurality of sequential pages;
writing one or more tuples of the stream of sorted tuples sequentially to the first page allocated for the first leaf node;
determining that the first leaf node is full;
generating a second leaf node of the B-tree by allocating a second page for the second leaf node from the leaf page queue, wherein the second page is sequential with the first page;
writing one or more additional tuples of the stream of sorted tuples sequentially to the second page allocated for the second leaf node; [[and]]
generating a parent node for the first leaf node and the second leaf node of the B-tree by allocating a third page for the parent node from a[[n]] parent page queue comprising a second plurality of sequential pages, the parent node ;
generating a third leaf node by allocating a fourth page for the third leaf node from the leaf page queue, wherein the fourth page is sequential to the second page; 
writing one or more further additional tuples of the stream of sorted tuples sequentially to the fourth page allocated for the third leaf node;
storing sequentially a third indication in the third page for the parent node;
obtaining the first indication from the parent node; and 
reading the one or more tuples and the one or more additional tuples from the first leaf node and the second leaf node by sequentially accessing, in a single read operation based on the first indication, the first page and the second page.

9.	(Canceled)

10.	(Canceled)

11.	(Currently Amended) The system of claim 8, wherein the method further comprises: 
determining that the parent node is full; and 
fifth page for the second parent node from the parent page queue sequential to the third page, the second parent node comprising a new indication of a newly generated leaf node. 

12.	(Currently Amended) The system of claim 11, wherein the method further comprises: 
generating a third parent node by allocating a sixth page for the third parent node from a second parent page queue comprising a third plurality of sequential pages, the third parent node comprising a fourth indication of the parent node and a fifth indication of the second parent node, the fourth indication and the fifth indication stored sequentially in the sixth page allocated for the third parent node.

13.	(Original) The system of claim 8, wherein the method further comprises: 
balancing the B-tree to meet a minimum fullness when a right-most leaf node does not have a sufficient number of tuples; and 
balancing the B-tree comprises redistributing one or more tuples among leaves of the B-tree so that the leaves of the B-tree meet the minimum fullness.

14.	(Currently Amended) The system of claim 8, wherein the method further comprises: 
	obtaining a plurality of indications from a plurality of parent nodes; and 
reading a plurality of tuples from each leaf node of a plurality of leaf nodes corresponding to the plurality of indications by sequentially accessing, in a single read a plurality of pages corresponding to the plurality of leaf nodes.

15.	(Currently Amended)  A non-transitory computer-readable storage medium embodying computer program instructions for bulk loading for a B-tree, the computer program instructions, when executed by at least one processor, implementing a method, the method comprising:
	receiving a stream of sorted tuples;
	generating a first leaf node of the B-tree by allocating a first page for the first leaf node from a leaf page queue comprising a first plurality of sequential pages;
writing one or more tuples of the stream of sorted tuples sequentially to the first page allocated for the first leaf node;
determining that the first leaf node is full;
generating a second leaf node of the B-tree by allocating a second page for the second leaf node from the leaf page queue, wherein the second page is sequential with the first page;
writing one or more additional tuples of the stream of sorted tuples sequentially to the second page allocated for the second leaf node; [[and]]
generating a parent node for the first leaf node and the second leaf node of the B-tree by allocating a third page for the parent node from a[[n]] parent page queue comprising a second plurality of sequential pages, the parent node comprising a first indication of the first leaf node and a second indication of the second leaf node, the first ;
generating a third leaf node by allocating a fourth page for the third leaf node from the leaf page queue, wherein the fourth page is sequential to the second page; 
writing one or more further additional tuples of the stream of sorted tuples sequentially to the fourth page allocated for the third leaf node;
storing sequentially a third indication in the third page for the parent node;
obtaining the first indication from the parent node; and 
reading the one or more tuples and the one or more additional tuples from the first leaf node and the second leaf node by sequentially accessing, in a single read operation based on the first indication, the first page and the second page.

16.	(Canceled)

17.	(Canceled)

18.	(Currently Amended) The non-transitory computer-readable storage medium of claim 15, wherein the method further comprises: 
determining that the parent node is full; and 
generating a second parent node by allocating a fifth page for the second parent node from the parent page queue sequential to the third page, the second parent node comprising a new indication of a newly generated leaf node. 


generating a third parent node by allocating a sixth page for the third parent node from a second parent page queue comprising a third plurality of sequential pages, the third parent node comprising a fourth indication of the parent node and a fifth indication of the second parent node, the fourth indication and the fifth indication stored sequentially in the sixth page allocated for the third parent node.

20.	(Original) The non-transitory computer-readable storage medium of claim 15, wherein the method further comprises: 
balancing the B-tree to meet a minimum fullness when a right-most leaf node does not have a sufficient number of tuples; and 
balancing the B-tree comprises redistributing one or more tuples among leaves of the B-tree so that the leaves of the B-tree meet the minimum fullness.

Allowable Subject Matter
Claims 1, 4-8, 11-15, 18-20 are allowed (claims 2-3, 9-10, 16 and 17 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“generating a third leaf node by allocating a fourth page for the third leaf node from the leaf page queue, wherein the fourth page is sequential to the second page; 
writing one or more further additional tuples of the stream of sorted tuples sequentially to the fourth page allocated for the third leaf node;
storing sequentially a third indication in the third page for the parent node;
obtaining the first indication from the parent node; and reading the one or more tuples and the one or more additional tuples from the first leaf node and the second leaf node by sequentially accessing, in a single read operation based on the first indication, the first page and the second page”.

The closest prior art (Sion: US 2010/0088528 A1) discloses similar features of B-tree bulk-loading (par. 0074). However, Sion does not explicitly teach “generating a third leaf node by allocating a fourth page for the third leaf node from the leaf page queue, wherein the fourth page is sequential to the second page; 
writing one or more further additional tuples of the stream of sorted tuples sequentially to the fourth page allocated for the third leaf node;
storing sequentially a third indication in the third page for the parent node;
obtaining the first indication from the parent node; and reading the one or more tuples and the one or more additional tuples from the first leaf node and the second leaf node by sequentially accessing, in a single read operation based on the first indication, the first page and the second page”.
Another close prior art, Dean et al (US 2017/0351726 A1), discloses similar features of building a B-tree bulk-loading in order to minimize the number of nodes read from and written to data storage (par. 0009, figs. 4A-4H). However, Dean et al do not explicitly teach “generating a third leaf node by allocating a fourth page for the third leaf node from the leaf page queue, wherein the fourth page is sequential to the second page; 
writing one or more further additional tuples of the stream of sorted tuples sequentially to the fourth page allocated for the third leaf node;
storing sequentially a third indication in the third page for the parent node;
obtaining the first indication from the parent node; and reading the one or more tuples and the one or more additional tuples from the first leaf node and the second leaf node by sequentially accessing, in a single read operation based on the first indication, the first page and the second page”. 

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation: “generating a third leaf node by allocating a fourth page for the third leaf node from the leaf page queue, wherein the fourth page is sequential to the second page; 
writing one or more further additional tuples of the stream of sorted tuples sequentially to the fourth page allocated for the third leaf node;
storing sequentially a third indication in the third page for the parent node;
obtaining the first indication from the parent node; and reading the one or more tuples and the one or more additional tuples from the first leaf node and the second leaf node by sequentially accessing, in a single read operation based on the first indication, the first page and the second page”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 8 and 15 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a 


/LOC TRAN/
Primary Examiner, Art Unit 2165